Exhibit 10.56

AMENDMENT TO

AMENDED AND RESTATED SEPARATION AGREEMENT

This Amendment to Amended and Restated Separation Agreement (“Amendment”) is
made and entered by and between Carmike Cinemas, Inc. (“Carmike”) and Daniel E.
Ellis (“Executive”).

WHEREAS, Carmike and Executive entered into an Amended and Restated Separation
Agreement dated as of May 15, 2013 (“Agreement”); and

WHEREAS, the Company and Executive mutually desire to amend the Agreement to
provide a mechanism to ensure compliance with the requirements of Section 280G
of the Internal Revenue Code of 1986, as amended (the “Code”) to avoid potential
excise taxes imposed on Section 280G “parachute payments” under Section 4999 of
the Code.

NOW, THEREFORE, in consideration of Executive’s continued employment with the
Company, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree to amend the Agreement
as follows:

1. By adding a new section 6.14, Compliance with Code Section 280G, to the
Agreement as follows:

6.14 Compliance with Code Section 280G.

(a) Any payment or benefit received or to be received by the Executive under the
terms of this Agreement or any other plan, arrangement or agreement with the
Company or other entity (collectively, the “Payments”) in connection with a
Change in Control that would constitute a “parachute payment” within the meaning
of Section 280G of the Code shall be reduced to the extent necessary so that no
portion of the Payments shall be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), but only if, by reason of such
reduction, the net after-tax benefit received by the Executive shall exceed the
net after-tax benefit that would be received by the Executive if no such
reduction was made.

(b) The “net after-tax benefit” shall mean (i) the Payments which the Executive
receives or is then entitled to receive that would constitute “parachute
payments” within the meaning of Code Section 280G, less (ii) the amount of all
federal, state and local income and employment taxes payable by the Executive
with respect to the foregoing calculated at the highest marginal income tax rate
for each year in which the foregoing shall be paid to the Executive (based on
the rate in effect for such year as set forth in the Code as in effect at the
time of the first payment of the foregoing), less (iii) the amount of Excise Tax
imposed with respect to the payments and benefits described in (b)(i) above.



--------------------------------------------------------------------------------

(c) All determinations under this Section 6.14 will be made by a firm of
independent accountants selected by the Company’s board of directors (the
“Accounting Firm”). The Accounting Firm shall be required, in part, to evaluate
the extent to which payments are exempt from Section 280G as reasonable
compensation for services rendered before or after the Change in Control. All
fees and expenses of the Accounting Firm shall be paid solely by the Company.
The Company will direct the Accounting Firm to submit any determination it makes
under this Section 6.14 and detailed supporting calculations to both the
Executive and the Company as soon as reasonably practicable following the Change
of Control.

(d) If the Accounting Firm determines that one or more reductions are required
under this Section 6.14, such Payments shall be reduced in the order that would
provide the Executive with the largest amount of after-tax proceeds (with such
order determined by the Accounting Firm in a manner that is both consistent
with, and avoids imposition of excise taxes under, Code Sections 280G and 409A)
to the extent necessary so that no portion thereof shall be subject to the
Excise Tax, and the Company shall pay such reduced amount to the Executive. The
Executive shall at any time have the unilateral right to forfeit any equity
award in whole or in part, except to the extent such forfeiture would result in
an impermissible substitution under Code Section 409A.

(e) As a result of the uncertainty in the application of Code Section 280G at
the time that the Accounting Firm makes its determinations under this
Section 6.14, it is possible that amounts will have been paid or distributed to
the Executive that should not have been paid or distributed (collectively, the
“Overpayments”), or that additional amounts should be paid or distributed to the
Executive (collectively, the “Underpayments”). If the Accounting Firm
determines, based on either the assertion of a deficiency by the Internal
Revenue Service against the Company or the Executive, which assertion the
Accounting Firm believes has a high probability of success or is otherwise based
on controlling precedent or substantial authority, that an Overpayment has been
made, the Executive must repay the Overpayment to the Company, without interest;
provided, however, that no amount will be payable by the Executive to the
Company unless, and then only to the extent that, the payment would either
reduce the amount on which the Executive is subject to tax under Code
Section 4999 or generate a refund of tax imposed under Code Section 4999. If the
Accounting Firm determines, based upon controlling precedent or substantial
authority, that an Underpayment has occurred, the Accounting Firm will notify
the Executive and the Company of that determination, and the Company will
promptly pay the amount of that Underpayment to the Executive without interest.

(f) The parties will provide the Accounting Firm access to and copies of any
books, records, and documents in their possession as reasonably requested by the
Accounting Firm, and otherwise cooperate with the Accounting Firm in connection
with the preparation and issuance of the determinations and calculations
contemplated by this Section 6.14. For purposes of making the calculations
required by this Section 6.14, the Accounting Firm may rely on reasonable, good
faith interpretations concerning the application of Code Sections 280G and 4999.

2. This Amendment shall be effective as of the date set forth below. Except as
amended herein, the Agreement shall remain in full force and effect



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Carmike and Executive have executed this Amendment this 15th
day of March, 2016.

 

CARMIKE CINEMAS, INC. By:  

/s/ Daniel E. Ellis

  DANIEL E. ELLIS EXECUTIVE

/s/ Daniel E. Ellis

            DANIEL E. ELLIS